PER CURIAM
Plaintiff brought this action for rescission of an agreement to exchange ranch property near Burns for defendants property near Eugene. Defendants counterclaimed for specific performance of the agreement and for damages. Plaintiff appeals from a decree granting defendants specific performance and awarding them $10,000 general damages.
On de novo review, we find that specific performance was properly granted, because the evidence did not support plaintiffs allegation of fraud and because plaintiff waived the contract’s time of the essence clause. We find, however, that defendants’ evidence does not support an award of money damages and therefore delete that award.
Affirmed as modified.